internal_revenue_service department of the treasury number release date index numbers 2601-dollar_figure washington dc person to contact telephone number refer reply to cc p si 4-plr-116442-01 date date re legend settlor decedent child a child b child c trust trust a_trust b_trust c date date bank dear this is in response to your letter dated date and prior correspondence submitted by your authorized representatives requesting a generation-skipping_transfer_tax ruling concerning the partition of trust on date settlor created and funded trust under the terms of trust settlor’s wife was to receive a monthly annuity for life and upon her death the trust income was to be paid to settlor’s son decedent for life the trust provides that upon the death of decedent the trust income is to be paid to decedent’s children and descendants of a deceased child per stirpes for life the trust also provides that the trustee may in its uncontrolled discretion distribute corpus to any current income_beneficiary for proper maintenance and support under the terms of trust trust is to terminate years after the death of decedent and the trustee is to distribute the trust corpus per stirpes to decedent’s living children and descendants of a deceased child at the time of decedent’s death on date decedent was survived by three children child a child b and child c currently the trustee is distributing the income equally to all three children the trustee bank proposes to petition the appropriate state court to divide trust into three separate and equal successor trusts with one successor trust for each of plr-116442-01 decedent’s children and their issue trust a will be established for the benefit of child a and her descendants trust b will be established for the benefit of child b and his descendants and trust c will be established for the benefit of child c and her descendants with respect to income and principal distribution termination and distribution of assets each successor trust will have the same terms as trust in addition the assets of trust will be divided on a fractional basis and each of the successor trusts will be funded accordingly the successor trusts will terminate years after date it is represented that there have been no additions to trust constructive or otherwise after date the trustee has requested that the proposed partition will not result in a forfeiture of the trust’s exempt status for gst tax purposes sec_2601 imposes a tax on every generation-skipping_transfer section of the tax_reform_act_of_1986 p l vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax gstt regulations provide that the tax will apply to any generation-skipping_transfer made after date section b a of the tax_reform_act_of_1986 and sec_26_2601-1 provide that the generation-skipping_transfer_tax will not apply to any generation- skipping transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of principal added to the trust after date or out of income attributable to principal so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26 b ii b or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case the trust is considered to have irrevocable on date because neither sec_2038 nor sec_2042 apply sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gstt under sec_26_2601-1 or an exempt trust will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust plr-116442-01 in the present case the trust was created and became irrevocable on date and there have been no additions made to trust after date accordingly trust is exempt from gstt under sec_26_2601-1 under the facts as presented the division of the trust into successor trusts pursuant to the proposed partition will not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly we conclude that trust trust a_trust b and trust c will be treated as trusts which were irrevocable on date for purposes of b a of the tax_reform_act_of_1986 and which remain exempt from the generation-skipping_transfer_tax this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions of the code or under any other provisions of the code sincerely yours james f hogan assistant to the branch chief branch office of associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
